DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–20 are pending in this application.
Claims 1–20 are rejected.
Claim Rejections - 35 USC § 101
The 35 U.S.C. § 101 rejection of claims 1–6 is hereby withdrawn in light of the amendments filed on 4/06/2021.
Response to Arguments
Applicant' s arguments, see pages 8–15, filed 4/6/2021, with respect to the rejection(s) of claim(s) 1–20 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of King et al. (2018/0198888), Saltsidis (2016/0065407), and Grosser, Jr. et al. (2015/0319083).
The prior art rejection of record has been updated to reflect a more relevant embodiment of Saltsidis that renders the claimed limitations obvious under the 35 U.S.C. § 103. The updated rejection under the section 103 has been updated below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-19 are rejected under 35 U.S.C. § 103 as being unpatentable over King et al. (2018/0198888) in view of Saltsidis (2016/0065407).
Regarding claim 1, King teaches A control packet transmission system, comprising:
a first switch device that includes a first chassis and that is configured, during a first control data exchange time period, to (Fig. 4; Management Device 402 as first switch device, networking device 404a as third switch device, and networking device 404b as second switch device; ¶18, management devices known in the art):
generate first switch device control packets (Fig. 4; ¶¶23-24; ¶¶29-31, management device 402 can generate/retrieve networking device configurations for sending to respective networking devices 404a to 404c); and
transmit the first switch device control packets to a second switch device that includes a second chassis and that is coupled to the first switch device (Fig. 4; ¶¶29-31, management device 402 can send networking device configuration to the networking device 404b [as second switch device] as well as 404a and 404c); and
a third switch device that includes a third chassis and that is coupled to the first switch device and the second switch device, wherein the third switch device is configured, during the first control data exchange time period, to (Fig. 4; networking device 404a [as third switch 
generate third switch device control packets (Fig. 4; ¶¶29-31, an embodiment where networking device configuration is the same through 404a to 404c is disclosed; the networking device 404a, having the same networking device configuration data as the second networking device, has the ability to make copies of such data for transmission to networking device 404b [as second switch device], for example);
transmit the third switch device control packets to the second switch device (Fig. 4; ¶¶29-31, device 404a can transmit configuration information to device 404b); and
transmit a copy of the third switch device control packets to the first switch device (Fig. 4; ¶¶32-33, for example, each networking device can operate to verify a checksum that was provided with its networking device configuration by the management device; and information regarding verification of checksum can be relayed to management device),
wherein the first switch is configured to: generate respective first hash values using each of the first switch device control packets and the third switch device control packets (Fig. 4; ¶¶31-33, management device 402 has the ability to generate checksum values for device configuration data for validation of said checksum via coordinated configuration engine 304);
generate a first consolidated hash value using each of the respective first hash values (Fig. 4; ¶¶29-33, where networking devices 404a to 404c has the same networking device configuration data, checksum for individual configuration data as generated by the management device 402 is the same); and
determine, during a second control data exchange time period that is subsequent to the first control data exchange time period, that control data exchanged during the second control data exchange time period will be the same as control data exchanged during the first control data exchange time period and (Figs. 6 to 8; ¶¶29-31; ¶35, there are distinct periods where there is a transmission of networking device configuration information to respective networking st networking device can receive device configuration and identify valid checksum through steps 602 and 604, and the device can perform coordinated configuration operations using the 1st networking device while other networking devices perform coordinated configuration operations using their respective networking device configurations in step 608; here, the plurality of networking devices being coordinated for configurations can occur along a timeline, as not all devices would be configured simultaneously; however, King does not teach the transmission of consolidated hash values to second switch device in place of any control packets),
However, King does not explicitly teach in response, transmit the first consolidated hash value to the second switch device in place of any control packets transmitted to the second switch device by the first switch device and the third switch device.
Saltsidis from the same field of endeavor teaches in response, transmit the first consolidated hash value to the second switch device in place of any control packets transmitted to the second switch device by the first switch device and the third switch device (Fig. 1B; ¶¶7, 108 and 239, with respect to environment where multiple nodes participate in link aggregation control protocol peer exchanges, managed objects can include exchange of configuration information using only the checksum of the contents of the configuration rather than the configurations themselves as the configuration data itself can be quite large).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon King using Saltsidis to save on bandwidth when transmitting configuration data which can be quite large, which would be multiplied by total number of aggregation ports, links and repetitive number of configurations that must occur when such links are managed/configured by a management device. By transmitting only the checksum of the contents rather than the contents themselves, savings of transmissible data would be significantly reduced.


Regarding claim 7, King teaches An Information Handling System (IHS), comprising:
a processing system (Figs. 1 and 4); and
a memory system (Figs. 1 and 4) that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a control packet transmission engine that is configured, during a first control data exchange time period, to:
generate first control packets (Fig. 4; ¶¶23-24; ¶¶29-31, management device 402 can generate/retrieve networking device configurations for sending to respective networking devices 404a to 404c);
transmit the first control packets to a first switch device (Fig. 4; ¶¶29-31, management device 402 can send networking device configuration to the networking device 404a as well as 404b and 404c);
receive, from a second switch device, a copy of second control packets that were transmitted by the second switch device to the first switch device (Fig. 4; ¶¶29-31, an embodiment where networking device configuration is the same through 404a to 404c is 
generate respective first hash values using each of the first control packets and the second control packets (Fig. 4; ¶¶29-33, where networking devices 404a to 404c has the same networking device configuration data, checksum for individual configuration data as generated by the management device 402 is the same); and
generate a first consolidated hash value using each of the respective first hash values (Fig. 4; ¶¶29-33, where networking devices 404a to 404c has the same networking device configuration data, checksum for individual configuration data as generated by the management device 402 is the same), and
wherein the control packet transmission engine is configured, during a second control data exchange time period that is subsequent to the first control data exchange time period, to (Figs. 6 to 8; ¶¶29-31; ¶35, there are distinct periods where there is a transmission of networking device configuration information to respective networking devices 404a to 404c and then verification of configuration information with respect to provided checksum afterwards):
determine that control data exchanged during the second control data exchange time period will be the same as control data exchanged during the first control data exchange time period and (Figs. 6 to 8; ¶¶29-31; ¶35, there are distinct periods where there is a transmission of networking device configuration information to respective networking devices 404a to 404c and then verification of configuration information with respect to provided checksum afterwards; the 1st networking device can receive device configuration and identify valid checksum through steps 602 and 604, and the device can perform coordinated configuration operations using the 1st networking device while other networking devices perform coordinated configuration operations using their respective networking device configurations in step 608; here, the 
However, King does not explicitly teach in response, transmit the first consolidated hash value to the first switch device in place of any control packets transmitted to the first switch device by the control packet transmission engine and the second switch device.
Saltsidis from the same field of endeavor teaches in response, transmit the first consolidated hash value to the first switch device in place of any control packets transmitted to the first switch device by the control packet transmission engine and the second switch device (Fig. 1B; ¶¶7, 108 and 239, with respect to environment where multiple nodes participate in link aggregation control protocol peer exchanges, managed objects can include exchange of configuration information using only the checksum of the contents of the configuration rather than the configurations themselves as the configuration data itself can be quite large).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon King using Saltsidis to save on bandwidth when transmitting configuration data which can be quite large, which would be multiplied by total number of aggregation ports, links and repetitive number of configurations that must occur when such links are managed/configured by a management device. By transmitting only the checksum of the contents rather than the contents themselves, savings of transmissible data would be significantly reduced.
As applied to King, the coordination efforts that can be conducted as shown in Fig. 6 would not require transmission of verified data at every period of transmission. As such, by exchanging only the checksum of the configurations rather than the entire configurations themselves while the networking devices as identified are being configured, two advantages would occur – one, the management device and the networking device would save on bandwidth 

Regarding claim 14, King teaches A method for transmitting control packets, comprising:
generating, by a first switch device during a first control data exchange time period, first switch device control packets (Fig. 4; Management Device 402 as first switch device, networking device 404a as third switch device, and networking device 404b as second switch device; ¶18, management devices known in the art);
transmitting, by the first switch device to a second switch device during the first control data exchange time period, the first switch device control packets (Fig. 4; ¶¶23-24; ¶¶29-31, management device 402 can generate/retrieve networking device configurations for sending to respective networking devices 404a to 404c);
receiving, by the first switch device during the first control data exchange time period from a third switch device, a copy of third switch device control packets that were transmitted by the third switch device to the second switch device (Fig. 4; ¶¶29-31, an embodiment where networking device configuration is the same through 404a to 404c is disclosed; the networking device 404a, having the same networking device configuration data as the second networking device, has the ability to make copies of such data for transmission to networking device 404b, for example; device 404a can transmit configuration information to device 404b);
generating, by the first switch device, respective first hash values using each of the first switch device control packets and the third switch device control packets (Fig. 4; ¶¶29-33, where networking devices 404a to 404c has the same networking device configuration data, checksum for individual configuration data as generated by the management device 402 is the same);

determining, by the first switch device during a second control data exchange time period that is subsequent to the first control data exchange time period, that control data exchanged during the second control data exchange time period will be the same as control data exchanged during the first control data exchange time period and (Figs. 6 to 8; ¶¶29-31; ¶35, there are distinct periods where there is a transmission of networking device configuration information to respective networking devices 404a to 404c and then verification of configuration information with respect to provided checksum afterwards; the 1st networking device can receive device configuration and identify valid checksum through steps 602 and 604, and the device can perform coordinated configuration operations using the 1st networking device while other networking devices perform coordinated configuration operations using their respective networking device configurations in step 608; here, the plurality of networking devices being coordinated for configurations can occur along a timeline, as not all devices would be configured simultaneously; however, King does not teach the transmission of consolidated hash values to second switch device in place of any control packets),
However, King does not explicitly teach in response, transmitting the first consolidated hash value to the second switch device in place of any control packets transmitted to the second switch device by the first switch device and the third switch device.
Saltsidis from the same field of endeavor teaches in response, transmitting the first consolidated hash value to the second switch device in place of any control packets transmitted to the second switch device by the first switch device and the third switch device (Fig. 1B; ¶¶7, 108 and 239, with respect to environment where multiple nodes participate in link aggregation control protocol peer exchanges, managed objects can include exchange of configuration 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon King using Saltsidis to save on bandwidth when transmitting configuration data which can be quite large, which would be multiplied by total number of aggregation ports, links and repetitive number of configurations that must occur when such links are managed/configured by a management device. By transmitting only the checksum of the contents rather than the contents themselves, savings of transmissible data would be significantly reduced.
As applied to King, the coordination efforts that can be conducted as shown in Fig. 6 would not require transmission of verified data at every period of transmission. As such, by exchanging only the checksum of the configurations rather than the entire configurations themselves while the networking devices as identified are being configured, two advantages would occur – one, the management device and the networking device would save on bandwidth by not retransmitting the same data; and two, the management device could continue to verify that the transmitted configuration data to the networking devices are not corrupted by constantly verifying that the transmitted configuration data matches the checksum data. By incorporating Saltidis into King, one ordinarily skilled in the art would have found these advantages useful, thus obviating the claimed limitations.

Regarding claims 2, 8 and 15, King and Saltsidis teach the limitations of claims 1, 7 and 14 respectively. Saltsidis further teaches wherein the first switch device control packets and the second switch device control packets are Link Aggregation Control Protocol (LACP) Protocol Data Units (PDUs) (¶7, LACPDUs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further improve upon the teachings using Saltsidis to efficiently 

Regarding claims 3, 9 and 16, King and Saltsidis teach the limitations of claims 1, 7 and 14 respectively. King further teaches wherein the first switch is configured to: transmit the first consolidated hash value to the third switch device (Fig. 4; ¶¶29-33, where networking devices 404a to 404c has the same networking device configuration data, checksum for individual configuration data as generated by the management device 402 is the same).

Regarding claims 4, 10 and 17, King and Saltsidis teach the limitations of claims 1, 7 and 14 respectively. King further teaches wherein the first switch is configured to: determine, during a third control data exchange time period that is subsequent to the second control data exchange time period, that control data exchanged during the third control data exchange time period will be the same as control data exchanged during the first control data exchange time period and the second control data exchange time period and (Figs. 6 to 8; ¶¶29-31; ¶35, there are distinct periods where there is a transmission of networking device configuration information to respective networking devices 404a to 404c and then verification of configuration information with respect to provided checksum afterwards; ¶49, in the event of checksum failure, secondary period can require re-transmission of networking device configuration information - and such resending can be repeated until valid configuration is received), in response, transmit the first consolidated hash value to the second switch device in place of any control packets transmitted to the second switch device by the first switch device and the third switch device.

Regarding claims 5, 11 and 18, King and Saltsidis teach the limitations of claims 1, 7 and 14 respectively. King further teaches wherein the first switch device is configured, during a third 

Regarding claim 6, King and Saltsidis teach the limitations of claim 5. King further teaches wherein the first switch device is configured, during a fourth time period that is subsequent to the third time period, to (Figs. 6 to 8; ¶¶29-31; ¶35, there are distinct periods where there is a transmission of networking device configuration information to respective networking devices 404a to 404c and then verification of configuration information with respect to provided checksum afterwards; ¶49, in the event of checksum failure, secondary period can require re-transmission of networking device configuration information - and such resending can be repeated until valid configuration is received): receive, from the second switch device, the second consolidated hash value in place of any control packets transmitted by the second switch device to the first switch device and the third switch device; and determine that the control data transmitted by the second switch device to the first switch device and the third switch device during the fourth time period is the same as the control data transmitted by the second switch device to the first switch device and the third switch device during the third time period.



Regarding claim 19, King and Saltsidis teach the limitations of claim 18. King further teaches receiving, by the first switch device from the second switch device during a fourth control data exchange time period that is subsequent to the third control data exchange time period, the second consolidated hash value in place of any control packets transmitted by the second switch device to the first switch device and the third switch device; and determining, by the first switch device during the fourth control data exchange time period, that the control data transmitted by the second switch device to the first switch device and the third switch device during the fourth control data exchange time period is the same as the control data transmitted by the second switch device to the first switch device and the third switch device during the third time period (Figs. 6 to 8; ¶¶29-31; ¶35, there are distinct periods where there is a transmission of networking device configuration information to respective networking devices 404a to 404c .

Claims 13 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over King et al. (2018/0198888) in view of Saltsidis (2016/0065407), and further in view of Grosser, Jr. et al. (2015/0319083).
Regarding claims 13 and 20, King and Saltsidis teach the limitations of claims 7 and 14 respectively. However, the teachings do not explicitly teach wherein the first switch device is a Top Of Rack (TOR) switch device, and wherein the second switch device is an aggregated switch device that operates to provide an aggregated link to the TOR switch device with the control packet transmission engine.
Grosser from the same field of endeavor teaches wherein the first switch device is a Top Of Rack (TOR) switch device, and wherein the second switch device is an aggregated switch device that operates to provide an aggregated link to the TOR switch device with the control packet transmission engine (¶29, top of rack switches and end of row switches are disclosed; ¶¶31-32, the switches as disclosed provides the ability to implement multi-switch link aggregation abstracted via MLAGs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Grosser to effectively implement link aggregation methods in well-known datacenter server configurations where various switches in a server rack including top of rack switches interconnecting various switches on plurality of servers on the rack are able to route and transmit data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rengarajan (2008/0109568) discloses methods and system for detecting device configuration changes as related to, for example, switches in a network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAE KIM/
Examiner, Art Unit 2458                   
                                                                                 
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458